Citation Nr: 1720359	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-29 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disability, to include chondromalacia and osteoarthritis (degenerative joint disease or DJD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to January 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran has previously received Board decisions regarding a right knee disability in November 2009 and more recently in November 2013. In November 2013, the Board considered the Veteran's contention that his claim for service connection for chondromalacia was distinct from his broader claim for service connection for a right knee disability that had been previously adjudicated in November 2009. The Board determined that the Veteran's chondromalacia claim was not distinct. See Velez v. Shinseki, 23 Vet. App. 199 (2009). The Board also found that VA had received new and material evidence sufficient to reopen the previously denied claim for a right knee disability and remanded this matter for the development of additional evidence and adjudication by the RO.


FINDING OF FACT

The evidence of record weighs against a finding that the Veteran's right knee disabilities began during his military service, was caused or aggravated by his service, had an onset within a year of his service, has been continuous since service, or was caused or aggravated by his service-connected left knee disability.


CONCLUSION OF LAW

The criteria to establish service connection for a right knee disability, to include chondromalacia and DJD, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory duty to notify and duty to assist provisions in this case. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016). A letter dated October 2010 satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Veteran's service treatment records and identified post-service treatment records identified as relevant by the Veteran are a part of the record. The Board specifically finds that VA has substantially complied with the November 2013 remand directives by requesting the Veteran to identify and authorize VA to obtain any private medical records regarding the treatment of his right knee disability and providing the Veteran with a VA examination in March 2015. Stegall v. West, 11 Vet. App. 268, 271 (1998). With regard to the Veteran's treatment records, the Veteran provided VA with copies of his treatment records from the facility in which he is incarcerated and indicated that those are the only recent treatment records with respect to his right knee disability. With regard to the March 2015 VA examination, the Board finds that it is based on an in person examination, review of the Veteran's claims file, and a history elicited from the Veteran himself. The VA examination also provides all necessary opinions and rationales necessary for adjudication. See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Consequently, the Veteran will not be prejudiced by proceeding to adjudicate the appeal.

2. Service Connection for a Right Knee Disability

Service connection may be established for a disability resulting from diseases or injuries which are present in service or for a disease or injury diagnosed after discharge from service when the evidence establishes that the disease or injury was incurred in service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic diseases, including arthritis (DJD), are subject to presumptive service connection if they manifest in service or to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time of service. If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016). However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2016). Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service connected. 38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995). To establish service connection for a claimed disability on a secondary basis, there must be evidence of a current disability, a service-connected disability, and medical evidence of a nexus between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509 (1998).

After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran has current right knee disabilities. The March 2015 VA examination establishes that the Veteran has diagnoses of degenerative arthritis and chondromalacia in his right knee. 

The Veteran's written statements to VA ascribe his knee pain to an injury he received in boot camp in 1974 when he fell off an overhead bar. The Veteran's service treatment records include a treatment record from June 1974 where the Veteran sought treatment for knee pain. He was diagnosed with chondromalacia in both knees with the chondromalacia in his left knee greater than in his right. A separate notation indicates that the Veteran had been experiencing knee pain for four months. The Veteran sought treatment for his right knee again in September 1975, this time complaining of stiffness in his right knee. The Veteran indicated that there had been no trauma to his right knee. An examination indicated a normal right knee except for some mild tenderness. The Veteran's separation examination in January 1976 indicated no problems with his lower extremities.

After his service, the Veteran raised a claim for compensation in September 1976 for his right knee, but those documents provided no additional information regarding his right knee's history. In December 1976, the Veteran received a VA examination in connection with that claim. His right knee was normal, and he was diagnosed with chondromalacia by history.

Post-service treatment records indicate that the Veteran's right knee was x-rayed in January 1978 and July 1979. The only abnormalities reported in these two x-rays were a bipartite patella that the March 2015 VA examiner reviewed and indicated was asymptomatic.

The Veteran made a renewed claim for service-connection for a right knee injury in September 1979. A VA examination conducted in October 1979 located no right knee disability. At this examination, the Veteran also provided a different account of his original injury, indicating that he injured his knee while running in 1974.

The Veteran's post-service treatment records from November 1979 indicate that he was diagnosed with chronic pain in his wrist and knee, but no information as to which knee is provided. This treatment note is mostly an assessment of the Veteran's mental health, and the information regarding the Veteran's physical condition is not detailed.

A medical record from March 2002 indicated that the Veteran's right knee demonstrated mild crepitus and slightly increased warmth. The Veteran's private treatment records from September 2003 indicate that the Veteran sought treatment for his knees at that time. His provider found pain and crepitus in both knees with crepitus in his right knee greater than in his left. This examination yielded the first diagnosis of osteoarthritis in the Veteran's knees.

The Veteran filed another claim for his right knee disability and received a VA examination in May 2004. The examiner found the Veteran to have pain on the anterior side of his right knee, mild tenderness, and a full range of motion. An x-ray revealed mild degenerative changes and the same bipartite patella that had been observed in previous x-rays. The examiner's impression was mild chondromalacia of the right knee.

The Veteran underwent another VA examination in October 2005. The Veteran's range of motion during testing at this examination was determined to be limited to 35 degrees. However, prior to the examination, the examiner noted that the Veteran's knees were both bent to 80 degrees. This examiner diagnosed right knee chondromalacia and opined that it was not caused by or a result of the Veteran's left knee.  The examiner explained that the Veteran's left knee chondromalacia was in its early stages (by definition) and therefore not a progression to left knee DJD.

The Veteran received another VA examination in September 2007. The examiner noted some tenderness and crepitus. However, the Veteran's knee was stable; there was no effusion, and his range of motion was measured 0-130 degrees in both active and passive motion. X-rays at this examination revealed mild arthritic changes which were normal for the Veteran's age. The examiner diagnosed DJD in all three components of the Veteran's right knee and determined that these findings had no relationship to the Veteran's service nor was it aggravated by the Veteran's left knee disability.  Specifically, the examiner stated:

[The Veteran] had a one time evaluation for some stiffness in the knee in 1975 with no effusion and a normal examination. There is no way to connect a one time event in 1975, 30 years later developing arthritis in the knee.  This is normal wear and tear and age related changes and it is not service-connected and not service aggravated and it is not aggravated by the left knee condition either.

The Veteran's more recent treatment records from the facility where he is incarcerated indicate arthritis in the Veteran's knees and authorize him to receive his medication. These records do not contain an evaluation as to the etiology of the Veteran's right knee disability.

On March 2015 VA examination, the Veteran's right knee showed signs of pain and limited motion due to chondromalacia and DJD. The examiner concluded that the Veteran's right knee disabilities, both DJD and chondromalacia, were not caused or incurred in the Veteran's service. The examiner specifically considered the Veteran's treatment records regarding his right knee during his service. However, the examiner was persuaded that the Veteran's disabilities were not connected to his chondromalacia disability diagnosed in service due to the fact that examinations in September 1975 and January 1976 as well as for several years post-service indicated a normal right knee with no disabilities. The examiner was also persuaded by the fact that the Veteran's chondromalacia diagnosis did not recur, and his DJD diagnosis first appeared, in the mid-2000s, more than 20 years after the Veteran's service. The March 2015 VA examiner indicated that the current findings of DJD were a normal function of the aging process. He also stated that there was good reason to suspect that the chondromalacia disability diagnosed in June 1974 was not the same as the Veteran's subsequent chondromalacia diagnosis because the term "chondromalacia patella" was used much more informally in the 1970s and currently applied more specifically to a diagnostic condition.

The March 2015 examiner also considered whether the Veteran's right knee disability was caused or aggravated beyond its normal progression by the Veteran's service-connected left knee, and determined that it was not. The examiner explained that there was simply no medical or biomedical evidence that suggests any relationship between a left knee disability and a right knee disability and supported this conclusion with a citation to medical literature.

After a careful review of this evidence, the Board finds that the evidence weighs against a finding that the Veteran's right knee disability was incurred in, or caused or aggravated by his service or his service-connected left knee. First, the Board considered whether this record met the criteria for service-connection based on the presumption for a chronic disease. Arthritis (DJD) is one of the disabilities to which this presumption applies. 38 C.F.R. § 3.309(a). However, the evidence indicates that the Veteran neither had DJD during his service nor within one year as required to establish service connection based on this presumption. 38 C.F.R. § 3.307(a)(3). This conclusion is based on the opinion of the March 2015 VA examiner described above, as well as the fact that the first indication of arthritis in the record does not appear until 2003, 27 years after the Veteran separated from service. In the preceding years, the Veteran also received several x-rays that found no indication of arthritic changes, indicating that this disability developed well after the Veteran's service and the period to establish the presumption had ended.

With respect to direct service connection, the Board has also determined that the evidence weighs against a finding that the Veteran's right knee chondromalacia and DJD disabilities were caused or incurred by his service. The March 2015 VA examiner thoroughly reviewed the Veteran's history and determined that these disabilities were not caused by his service based on normal examinations of the right knee both in service and at the time of his separation from service, as well as the length of time between when these disabilities were determined to exist and his service. The examiner also explained that there was good reason to doubt that the chondromalacia diagnosis the Veteran received in 1974 was actually the same disability as the chondromalacia diagnosis the Veteran received from his providers after his service because the term was used differently in the 1970s than it is currently used. With respect particularly to arthritis, the March 2015 VA examiner indicated that the arthritic changes noted on the 2007 x-ray were consistent with the normal aging process. The Board is also persuaded that the Veteran's right knee disability is not incurred in or caused or aggravated by his service because every examiner who considered the matter reached that conclusion. In fact, there is no medical opinion or evidence to the contrary. The only evidence supporting a nexus between the Veteran's right knee disability and his chondromalacia diagnosis during his service is the Veteran's own statements. However, the Board finds the opinions of the various examiners to be persuasive in this context because establishing a connection between recently developed knee disabilities and a remote diagnosis is a matter better suited to a medical opinion than to the opinion of a layman. See Jandreau v. Nicholson, 492 F.3d 1372, 1373 n. 4 (Fed. Cir. 2007) (finding lay people not competent to diagnose cancer). The Veteran is not shown, nor does he allege, to have the required medical expertise to opine as to the etiology of his claimed disability.

Finally, with respect to whether the Veteran's right knee disability was caused or aggravated by his service-connected left knee disability, the Board finds that the evidence weighs against such a finding based on the opinion of the March 2015 VA examiner and the accompanying citation to the medical literature. There is no medical opinion or evidence to the contrary, and again, the Veteran is not shown to have the required medical training/expertise to opine as to whether his right knee disability is secondary to his left knee disability.

Consequently, the Board concludes that service connection for a right knee disability, to include chondromalacia and DJD, should be denied on a direct, secondary, and presumptive basis. In reaching this conclusion, the Board has considered the benefit of the doubt doctrine. However, the benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a right knee disability, to include chondromalacia and DJD, is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


